DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Note to Applicant
The amended claims indicate that claims 1-15 have been cancelled. Following this indication in the claim set, an extra “1.” appears that is not linked to any claim text. This appears to be an inadvertent typographical error, but should be removed for clarity in the pending claim sets going forward.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant points to two paragraphs and several figures as basis for the amendments to the claims. None of these locations describe the configuration of instant claim 26 where the stent is outside the control region. As a result, the artisan of ordinary skill would not have deemed the applicant to be in possession of the invention as claimed at the time of filing. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-21, 23-25, 27-28, 30-31, and 33-34,  are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (previously cited) in view of Guo et al. (previously cited),  Yuan et al. (previously cited), and Shapland et al. (US Patent No. 5,807,306).
Lei et al. teach a polycaprolactone (bioresorbable) film based stent envisioned for the esophagus composed of a laminated set of polymeric layers (see abstract, figure 1, and page 52 second column first paragraph; instant claims 16, 24, and 33). An example is provided with a polymer backing layer (base region) on the lumen side that is impermeable to the contained drug, followed by an outer layer (therapeutic region) that would contact the tissue composed of a mixture of fluorouracil (chemotherapeutic drug), the polymer, and polyethylene glycol as a water soluble, pore forming releasing agent (see table 1 sample film 5-FLU40%-PEG15%, page 46 second column last paragraph, and page 52 second column last partial paragraph; instant claims 4 and 23-24).  The backing layer and drug containing layer are depicted as being coextensive and composed of the came polycaprolactone polymer (see figure 1; instant claims 7 and 28). The device was tested and released drug over time in a unidirectional fashion away from the impermeable backing layer (see figures 3 and 7, page 46 second column  last full paragraph; instant claims 7, 16, and 24). In addition, Lei et al. suggest the use of multiple drug containing layers in order to provide more variability in the drug release to achieve the rate desired by the user (page 52 second column last partial paragraph). The presence of two drug layers is not exemplified, a portion of the base region is not taught to extend over one or both ends, and a stent or deployment device are not detailed.
Guo et al. teach an esophageal stent with a layered drug coating that is pressed around the outside of a metal alloy stent body (anchoring member) as an improvement over the mechanical support provided by bare metal stent that had previously been used (see abstract, page 318, and page 319 second column first full paragraph; instant claims 1-3, 16-18, 20-21, and 24). A deployment device is taught along with the stent to permit deployment and expansion of the coated stent at the desired site (see page 320 second column fourth-fifth full paragraphs and figure 7; instant claim 19).
Yuan et al. teach the utility of biodegradable esophageal stents that are a combination of a biodegradable metal stent structure and biodegradable polymer covering (see abstract; instant claims 17-18). The combination is taught to be advantageous because of the structural support afforded by the metal as well as the ease of implantation and biocompatibility of the polymer covering (see page 2 third paragraph-page 3 first paragraph; instant claims 20-21 and 24).
Shapland et al. teach a polymer drug delivery matrix coated on a catheter delivery device for administration of the drug to a target tissue (see column 4 lines 53-60 and column 8 lines 50-55). They further teach impermeable caps on either end of the polymer matrix (second substantially impermeable base region portion) to prevent migration of the drug longitudinally from the polymer matrix (see column 8 lines 55-60; instant claims 16, 30, and 34). The catheter is also taught to be impermeable (see column 21 lines 25-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an interior degradable metal stent support with the film based structure of Lei et al. This modification would have been obvious because such a configuration was already known for esophageal stents, as taught by Guo et al., and as the application of the same technique to a similar product in order to yield the same improvement. While an example with two drug containing layers is not detailed, it would also have been to follow the suggestion of Lei et al. and include another drug and PEG containing layer. The layer closest to the base layer meets the limitations of the therapeutic agent region and the second layer meets the limitations of the control region (see instant claims 24-25, 27, 31, and 33). To further facilitate the desired unidirectional delivery of drug to the esophagus, it would also have been obvious to add a drug impermeable cap at one or both ends of the drug containing layered film as taught by Shapland et al. This modification would have been obvious as the application of the same technique to a similar product on order to yield the same improvement. Additionally, it would have been obvious to include a deployment device, as taught by Guo et al., with the stent system in order to permit deployment to a desired treatment locale. Therefore claims 16-21, 23-25, 27-28, 30-31, and 33-34 are obvious over Lei et al. in view of Guo et al., Yuan et al., and Shapland et al.

Claims 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. in view of Guo et al., Yuan et al., and Shapland et al. as applied to claims 16-21, 23-25, 27-28, 30-31, and 33-34 above, and further in view of Lee et al. (International Journal of Pharmaceutics 2012 427:276-283).
Lei et al. in view of Guo et al., Yuan et al., and Shapland et al. render obvious the limitations of instant claim 24. The backing layer of the drug delivery matrix on the stent is impermeable to drug and employs the same polymer as the other layers. The polymer of the backing layer is not taught to differ from those of the other layers.
Lee et al. teach a drug containing polymeric film that covers a stent employed for treating gastrointestinal cancers (see abstract). Here a multilayered system is employed where a polyurethane is employed in a drug matrix layer and polyethylene tetrafluoroethylene is employed in the substantially impermeable backing layer (see page 279 first column first paragraph and scheme 1). The design of the film is such that unidirectional delivery of the drug occurs toward the tissue (see page 281 second column first full paragraph). The drug layer also includes a surfactant as a release modifier (see page 277 second column second full paragraph). Increases in its proportion corresponded to increasing release rates (see figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a different degradable polymer in the backing layer than that in the drug layers of the modified device of Lei et al. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. This modification would have been obvious in light of the teachings of Lee et al. who detail such a configuration. Additionally, it would permit separate selection choices based on drug delivery properties in the drug layers versus drug release blockage properties in the backing layer. In another embodiment, it would have been obvious to employ a surfactant release modifier in one of the drug layers instead of the polyethylene glycol release modifier to confer more options for release kinetics for the contained drug. This modification also would have been obvious in view of Lee et al. who detail the use of a surfactant in the same role as the polyethylene glycol of Lei et al. Therefore claims 29 and 32 are obvious over Lei et al. in view of Guo et al., Yuan et al., Shapland et al., and Lee et al.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. in view of Guo et al., Yuan et al., and Shapland et al. as applied to claims 16-21, 23-25, 27-28, 30-31, and 33-34  above, and further in view of Hall et al. (US PGPub No. 2014/0086971).
Lei et al. in view of Guo et al., Yuan et al., and Shapland et al. render obvious the limitations of instant claim 24. The device is configured with an interior degradable metal stent. The stent is not taught on the exterior of the multilayered film.
Hall et al. teach a stent device configured with one or more drug eluting layers (see abstract). The stent structure may be configured as an exterior support structure on the outside the layer or layered structure containing the drug or on the inside of the layer or layered structure containing the drug (see paragraphs 134 and 141-143 and figures 3A and 4A-4D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stent of Lei et al. in view of Guo et al., Yuan et al., and Shapland et al. where the metal stent structure is on the outside of the multilayer drug containing polymer film. This choice would have been obvious in light of the teachings o of Hall et al. who detail an interior or exterior positioning of a stent structure for support in a similar drug delivery device. The modification is also obvious as one of a finite number of options for the positioning of a reinforcing metal stent structure with a film based stent body. Therefore claim 26 is obvious over Lei et al. in view of Guo et al., Yuan et al., and Shapland et al., and Hall et al. 

Claims 16-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Tallury et al. (previously cited), Goindi et al. (previously cited) and Shapland et al.
Guo et al. teach an esophageal stent with a layered drug coating that is pressed around the outside of the metal alloy stent body (anchoring member) as an improvement over the mechanical support provided by bare metal stent that had previously been used (see abstract, page 318, and page 319 second column first full paragraph; instant claims 16-18 and 20-21). The layered coating is composed of a drug free ethylene vinyl acetate copolymer (EVA) layer and layer with a mixture of fluorouracil (chemotherapeutic drug) and ethylene vinyl acetate copolymer, where the latter is the outermost layer when placed on the stent (see figure 1 and page 319 second column first full paragraph; instant claims 23). The drug free layer is substantially impermeable to the drug and provides unidirectional drug release (see page 321 first column first partial paragraph-first full paragraph). Guo et al. teach the orientation of the coating such that the drug containing layer is in contact with the lumen upon deployment (see figure 1; instant claim 23). A deployment device is taught along with the stent to permit deployment and expansion of the coated stent at the desired site (see page 320 second column fourth-fifth full paragraphs and figure 7; instant claim 19). The presence of a releasing agent is not detailed.
Tallury et al. teach the release of drug from an EVA film (see abstract). Specifically, the release of the poorly water soluble drug nystatin is assessed when various surfactants are included in the film (see page 979 first column last paragraph). The addition of Tween® 60 was found to increase the rate of drug release from the film (see page 978 first column first-second paragraphs and figure 1; instant claim 1). Tallury et al. attribute the increase in release due to the ability of the Tween® 60 to improve the solubility of the drug and its ability to generate channels along with the drug upon dissolution (see page 980 second column first column).
Goindi et al. detail that like nystatin, the solubility of the poorly water soluble 5-fluorouracil was improved by the presence of Tween® 60 (see table III).
Shapland et al. teach a polymer drug delivery matrix coated on a catheter delivery device for administration of the drug to a target tissue (see column 4 lines 53-60 and column 8 lines 50-55). They further teach impermeable caps on either end of the polymer matrix (second substantially impermeable base region portion) to prevent migration of the drug longitudinally from the polymer matrix (see column 8 lines 55-60; instant claim 16). The catheter is also taught to be impermeable (see column 21 lines 25-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Tween® 60 as a releasing agent to the drug containing layer of Guo et al., as taught by Tallury et al., so as to permit control and modification to the release kinetics of the 5-fluorouracil. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. There would have been a reasonable expectation of success for this modification given that both the drug employed by Tallury et al. and Guo et al. have similarly poor degrees of solubility that are improved by the presence of Tween® 60, according to Goindi et al. and Tallury et al. To further facilitate the desired unidirectional delivery of drug to the esophagus, it would have been obvious to add a drug impermeable cap at one or both ends of the drug containing layered film as taught by Shapland et al. This modification would have been obvious as the application of the same technique to a similar product on order to yield the same improvement. Therefore claims 16-21 and 23 are obvious over Guo et al. in view of Tallury et al., Goindi et al., and Shapland et al.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Tallury et al., Goindi et al., and Shapland et al.as applied to claims 16-21 and 23 above, and further in view of Chun et al. (previously cited).
Guo et al. in view of Tallury et al., Goindi et al., and Shapland et al. render obvious the limitations of instant claim 16. The therapeutic member (layer) and base region are arranged as a set of layers on the outside of a mesh support structure. However, the layers are not detailed as being applied such that the mesh structure separates the tissue wall facing therapeutic layer from the tissue.
Chun et al. teach partially covered metal esophageal stents to occur with a covering on the inside of the mesh (see figure 1 and page 237 first column first full paragraph).
As a known alternative placement for a covering on an esophageal stent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the device rendered obvious by Guo et al in view of Tallury et al. and Goindi et al. such that the bilayered film is placed on the interior of the stent with the therapeutic containing layer facing outward. This modification would have been obvious as a selection from a finite number of identified, predictable solutions, with a reasonable expectation of success. Therefore claim 22 is obvious over Guo et al in view of Tallury et al., Goindi et al., Shapland et al., and Chun et al.
 



Response to Arguments
Applicant's arguments filed May 12, 2022 have been fully considered. In light of the amendment to the claims, rejections over canceled claims are withdrawn. The amendment overcomes the rejections under 35 USC 112. New grounds of rejection are applied to address the new claim limitations


Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615                                                                                                                                                                                             

/MELISSA S MERCIER/           Primary Examiner, Art Unit 1615